DETAILED ACTON
This office action is responsive to the Applicant’s communications filed 17 February 2022.  In view of this communication, claims 1-20 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6 (under section titled Claim Rejections – 35 USC §102 and §103), filed February 17, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cirillo, (WO 2019072910 A1) in combination with Fennell et al., WO 2014197504 A1 under 35 USC §103.
Applicant’s arguments, see page 6 (under section titled Formal Objections to Specification), filed February 17, 2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Even though the term “means for” is not used, the term “configured to” is used multiple times in the claims.  The claim limitations recite function but also recite significant structure, material or acts to entirely perform the recited function.  Therefore, the presumption that the claim limitations are not to be treated in accordance with 35 U.S.C 112(f) is not rebutted, and shall be given the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7, 11, 13, 14, 16 &17 are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo (WO 2019072910 A1), herein referred to as “Cirillo,” in view of Fennell et al., (WO 2014197504 A1), herein referred to as “Fennell.”
Regarding Claim 1, Cirillo discloses: A measurement apparatus, comprising:  5a measuring device for receiving a measurement signal and/or for outputting a test signal ([0035] [0036]); a user interface for providing an output of the measuring device ([0005]. Device has a graphical user interface that can be adapted to the user’s wishes and requirements.  It would be ordinary and customary for the graphical user interface on a measuring and testing device to not only provide the means for inputting information, but also for outputting test results as required) and for a receiving first user input ([0070] [0071]. Reference discloses receiving authentication information); and a housing for accommodating the measuring device, the user interface and the ultrasonic sensor ([0030] [0031] [0032]). Cirillo is silent on an ultrasonic sensor for receiving a second user input.
Fennell teaches: an ultrasonic sensor for receiving a second user input ([0020] discloses using ultrasonic sensors in electronic test equipment). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cirillo with Fennell in order to add efficiency and speed to setting up and operating multi-user test equipment.
Regarding Claim 3, Cirillo in view of Fennell discloses The apparatus of claim 1 as discussed above.  Fennell further discloses: wherein the ultrasonic sensor is configured to detect a fingerprint of a user ([0022]. Reference discloses using ultrasonic technology for fingerprinting). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 
Regarding Claim 4, Cirillo in view of Fennell discloses The apparatus of claim 3 as discussed above.  The combination further discloses: wherein the ultrasonic sensor comprises a fingerprint memory for storing a number of datasets, each dataset relating to data of a specific user ([0044] [0045] discloses multi-users profiles being stored in a database and the device configured accordingly after authentication of the user; [0070] discloses that fingerprinting can be used for authentication). 
Regarding Claim 6, Cirillo in view of Fennell discloses The apparatus of claim 1 as discussed above. Cirillo and Fennell further disclose: wherein the ultrasonic sensor 30comprises a configuration memory for storing user specific measurement data and/or user specific configuration data of the measuring device (Cirillo reference: [0044] [0045] discloses multi-users profiles being stored in a database and the device configured accordingly after authentication of the user; [0070] discloses that fingerprinting can be used for authentication. Fennell reference: [0022] discloses using ultrasonic technology for fingerprinting), and  R117.0095US125wherein the ultrasonic sensor is configured to initialize the measurement apparatus based on the user specific measurement data and/or the user specific configuration data if the received second user input relates to an identified user (Cirillo reference: [0011] [0017] discloses authenticating a user and then setting the testing device to the user’s profile; [0070] discloses that fingerprinting can be used for authentication. Fennell reference: [0022] discloses using ultrasonic technology for fingerprinting). 
Regarding Claim 7, Cirillo in view of Fennell discloses The apparatus of claim 6 as discussed above. Cirillo further discloses: wherein the ultrasonic sensor is configured to initialize the measurement apparatus in a default mode, if the received second user input does not relate to an identified user ([0041] [0042] discloses the ability to limit or restrict access as necessary. It is within the ability of one of ordinary skill in the art can program as required.)
Regarding Claim 11, Cirillo discloses: A method for controlling a measurement apparatus, the measurement apparatus comprising a measuring device for receiving a measurement signal and/or for outputting a test signal ([0035] [0036]), a user interface and an ultrasonic sensor for receiv25ing user input ([0005]. Device has a graphical user interface that can be adapted to the user’s wishes and requirements.  It would be ordinary and customary for the graphical user interface on a measuring and testing device to not only provide the means for inputting  information, but also for outputting test results as required), wherein the measuring device, the user interface and the ultrasonic sensor are accommodated in a common housing, the method comprising ([0030] [0031] [0032]), and controlling the measurement apparatus in response to the received user input ([0044] [0045] discloses multi-users profiles being stored in a database and the device configured accordingly after authentication of the user; [0070] discloses that fingerprinting can be used for authentication).  Cirillo is silent on detecting a user input by the ultrasonic sensor.
Fennell teaches detecting a user input by the ultrasonic sensor ([0022] discloses using ultrasonic technology for fingerprinting).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cirillo with Fennell in order to add efficiency and speed to setting up and operating multi-user test equipment.
Regarding Claim 13, Cirillo in view of Fennell discloses The method of claim 11 as discussed above.  Cirillo further discloses: wherein detecting a user input comprises detecting a fingerprint of a user ([0044] [0045] discloses multi-users profiles being stored in a database and the device configured accordingly after authentication of the user; [0070] discloses that fingerprinting can be used for authentication).
Regarding Claim 14, Cirillo in view of Fennell discloses The method of claim 13 as discussed above.  Cirillo further discloses: comprising the step of storing a number of datasets in a fingerprint memory of the ultrasonic 10sensor wherein each dataset relates to data of a specific user ([0044] [0045] discloses multi-users profiles being stored in a database and the device configured accordingly after authentication of the user; [0070] discloses that fingerprinting can be used for authentication).
Regarding Claim 16, Cirillo in view of Fennell discloses The method of claim 11 as discussed above. Cirillo and Fennell further disclose: comprising a step of storing user specific measurement data and/or user specific configuration data of the measuring device in a configuration memory 20of the ultrasonic sensor (Cirillo reference: [0044] [0045] discloses multi-users profiles being stored in a database and the device configured accordingly after authentication of the user; [0070] discloses that fingerprinting can be used for authentication; [0050] discloses storing user profile data. Fennell reference: [0022] discloses using ultrasonic technology for fingerprinting), and initializing the measurement apparatus based on the user specific measurement data and/or the user specific configuration data, if the received user input relates to an identified user (Cirillo reference: [0011] [0017] discloses authenticating a user and then setting the testing device to the user’s profile; [0070] discloses that fingerprinting can be used for authentication. Fennell reference: [0022] discloses using ultrasonic technology for fingerprinting).
Regarding Claim 17, Cirillo in view of Fennell discloses The method of claim 16 as discussed above.  Cirillo further discloses: comprising a step of configuring the measurement apparatus in a default mode if the received second user input does not relate to an identified user ([0041] [0042] discloses the ability to limit or restrict access as necessary. One of ordinary skill in the art can program as required).
Claims 2, 8-10, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo in view of Fennell, and in further view of Panchawagh et al. (US 20180373913 A1), herein referred to as “Panchawagh.”
Regarding Claims 2 & 12, Cirillo in view of Fennell discloses The apparatus of claim 1 and The method of claim 11 as discussed above. Cirillo in view of Fennell are silent on wherein the housing is config15ured to shield the measuring device and the user interface against electromagnetic interferences. 
Panchawagh teaches: wherein the housing is config15ured to shield the measuring device and the user interface against electromagnetic interferences. (para. 12, 47, 115; fig. 11D [1170])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cirillo and Fennell with Panchawagh to incorporate electromagnetic shielding technologies in order to minimize crosstalk and undesirable interactions between the ultrasonic fingerprint sensor system and other portions of the apparatus. (para. 0047)

    PNG
    media_image1.png
    284
    661
    media_image1.png
    Greyscale

Regarding Claims 8 & 18, Cirillo in view of Fennell discloses The apparatus of claim 1 and The method of claim 11 as described above. Cirillo in view of Fennell are silent on wherein the ultrasonic sensor is arranged behind a glass panel or a metal cover of the housing. 
Panchawagh teaches: wherein the ultrasonic sensor is arranged behind a glass panel or a metal cover of the housing. (para. 62, 64, 65; fig. 3A & 3B [306] [308] [310]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cirillo and Fennell with Panchawagh to incorporate the sensor behind a glass or metal cover, because the claimed materials are optimal for acoustically coupling to the ultrasonic sensor. (para. 0065)  It has been held that the selection of a known material based on its suitability for its intended use is within the purview of one having ordinary skill in the art.  See MPEP §2144.07

    PNG
    media_image2.png
    730
    714
    media_image2.png
    Greyscale

Regarding Claims 9 & 19, Cirillo in view of Fennell discloses The apparatus of claim 1 and The method of claim 11 as described above. Cirillo in view of Fennell are silent on wherein the ultrasonic sensor is located underneath the housing. 
Panchawagh teaches wherein the ultrasonic sensor is located underneath the housing. (para. 83, 91, fig. 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cirillo and Fennell with Panchawagh to incorporate the sensor underneath the housing because an under-glass and under-display fingerprint sensor system may provide additional functionality and space to the device and may open up additional authentication software applications for improved user interfaces (para. 0005), as well as for additional protection.

    PNG
    media_image3.png
    501
    740
    media_image3.png
    Greyscale

Regarding Claims 10 & 20, Cirillo in view of Fennell discloses The apparatus of claim 1 and The method of claim 11 as described above. Cirillo in view of Fennell do not explicitly disclose if the apparatus is portable.   
Panchawagh teaches wherein the measurement apparatus is a portable measurement apparatus. (para. 45)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cirillo and Fennell with Panchawagh to make an otherwise non-portable device portable, as taught by Panchawagh, for the purpose of allowing a user to use the measurement apparatus in multiple places.  Furthermore, courts have ruled that making a device portable is within the purview of one having ordinary skill in the art. See MPEP 2144.04 V(A) for additional information.
Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo in view of Fennell, and in further view of Benkley (US 20110175703 A1), herein referred to as “Benkley”.
Regarding Claim 5, Cirillo in view if Fennell discloses The apparatus of claim 1 as discussed above. Cirillo in view of Fennell are silent on wherein the ultrasonic sensor comprises a switch for switching on and off the measurement apparatus. 
Benkley teaches wherein the ultrasonic sensor comprises a switch for switching on and off the measurement apparatus. (para. 157)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cirillo and Fennell with Benkley to incorporate a switch into the sensor so that a user can activate a function upon touch, such as power, select, initiate, enter, or other switch functions in a device as taught by Benkley. (para. 0157)
Regarding Claim 15, Cirillo in view of Fennell discloses The method of claim 11. Cirillo in view of Fennell are silent on comprising a step of switching on and off the measurement apparatus by a switch of the ul15trasonic sensor. 
Benkley teaches comprising a step of switching on and off the measurement apparatus by a switch of the ul15trasonic sensor. (para. 157)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cirillo and Fennell with Benkley to incorporate a switch into the sensor so that a user can activate a function upon touch, such as power, select, initiate, enter, or other switch functions in a device as taught by Benkley. (para. 0157)

    PNG
    media_image4.png
    470
    682
    media_image4.png
    Greyscale

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Prior art:
Sezan et al. (US 20140359757) discloses teaches fingerprint can be used to authenticate and invoke a specific function
Jin et al. (KR 20170094895) discloses a method and electronic device for verifying
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863         

/NATALIE HULS/Primary Examiner, Art Unit 2863